Citation Nr: 1827577	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  11-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial compensable evaluation for left ear hearing loss.  

2. Entitlement to an initial compensable evaluation for left ear hearing loss on an extraschedular basis.

3. Entitlement to a total evaluation based upon individual unemployability (TDIU) due to the service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served in the Army National Guard from June 1964 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Oakland, California, which granted service connection for left ear hearing loss and assigned a non-compensable evaluation effective July 9, 2009.  The Veteran thereafter disagreed with the initial rating assigned in December 2010; a Statement of the Case was issued in March 2011; and VA Form 9 was received in May 2011.  

This matter was previously before the Board in October 2015, at which time it was remanded for further development of the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1. For all periods relevant to this appeal, the Veteran has had, at worst, Level V hearing loss in his left ear; hearing acuity of Level I is imputed for his nonservice-connected right ear.

2. The symptoms associated with the Veteran's left ear hearing loss are contemplated by the schedular rating criteria and the currently assigned rating is commensurate with the average earning capacity impairment due to such disability. 

3. The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain any form of substantially gainful employment due solely to his service-connected left ear hearing loss.  




CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for left ear hearing loss on a schedular basis have are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2017).

2. The criteria for an initial compensable evaluation for left ear hearing loss on an extraschedular basis are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(b)(1) (2017).

3. The criteria for a total disability evaluation based on individual unemployability due to service-connected left ear hearing loss on an extraschedular basis are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.102, 3.340, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Regarding the duty to assist, pursuant to the Board's remand, the Veteran was provided with a VA audiological examination in November 2017.  The Board finds that the VA examination obtained is adequate for rating purposes, as it addressed the symptoms of the hearing loss disability.  Regarding the Veteran's claim for a higher rating for left ear hearing loss and a TDIU on an extraschedular basis, an opinion was received from the Director of Compensation and Pension Service addressing consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 (b) and 38 C.F.R. § 4.16 (b).  As the AOJ completed the actions requested in the Board remands, the Board finds that there was substantial compliance with the mandates of the Board's remands. See Stegall v. West, 11 Vet. App. 268 (1998).

For the issues decided herein, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Left Ear Hearing Loss - Schedular Analysis 

The Veteran essentially contends that his service-connected left ear hearing loss is more disabling than contemplated by the current noncompensable evaluation.  He is competent to report his experience of decreased hearing acuity. See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  He is not, however, competent to state whether his symptoms warrant a specific rating under the schedule for rating disabilities. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran's left ear hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  

VA disability compensation for impaired hearing is derived from the application in sequence of two tables. See 38 C.F.R. § 4.85 (h), Table VI, Table VII (2017).  Table VI correlates the average puretone threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI. See 38 C.F.R. § 4.85 (2017).  The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In instances where service connection is in effect for hearing impairment in only one ear, the non-service-connected ear is assigned a Roman numerical designation of I. 38 C.F.R. § 4.85 (f).  

Where service-connected hearing loss in one ear is compensable to a degree of 10 percent or more, and, the non-service-connected hearing loss in the other ear is characterized by an exceptional pattern of hearing loss has, in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, one auditory threshold of 40 decibels or greater, or three thresholds of 26 decibels or greater, or has a speech recognition score of less than 94 percent, the compensation for hearing loss is payable as though service connection was in effect for hearing loss in both ears. 38 C.F.R. §§ 3.383 (a)(3) and 3.385 (2017).

In this case, the rule for unilateral hearing loss applies, see 38 C.F.R. § 4.85 (f) (2017), but, as explained below, the rules for exceptional patterns of hearing impairment, see 38 C.F.R. § 4.86 (2017), and paired organs, see 38 C.F.R. § 3.383(a)(3), do not apply.  

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for left ear hearing loss.  

Initially, the Veteran underwent a private examination in May 2009; however, the audiologist performing this examination used a W-22 test to obtain a speech discrimination score rather than the Maryland CNC test.  VA specifically requires that examinations for hearing impairment use the Maryland CNC test; therefore, this examination report is inadequate for rating purposes. 38 C.F.R. § 4.85(a).  [Note: the audiogram results did not present an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86].  

At a VA audiology examination in November 2009, audiometric testing revealed the following puretone thresholds for the Veteran's left ear: 25 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 35 decibels at 3000 Hertz, and 50 decibels at 4000 Hertz, for an average puretone threshold of 28 decibels. [These results did not present an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86].  On the Maryland CNC test, his speech discrimination score for the left ear was 100 percent.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  Pursuant to 38 C.F.R. § 4.85 (f), the Veteran's non-service-connected right ear is assigned a Roman numeral designation for hearing impairment of I.  With a numeric designation of I for the right ear and a numeric designation of I for the left ear, the point of intersection on Table VII requires assignment of a noncompensable percent rating under Diagnostic Code 6100. See 38 C.F.R. § 4.85(h) (2017).

The record reflects that the Veteran underwent a private audiology examination in August 2010; however, the results of the audiometric testing at that examination were recorded in graphical format only.  Nevertheless, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear (which they are, in this case). See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  

After reviewing the graphical representation of the August 2010 private audiometric testing, the Board finds that such testing revealed the following puretone thresholds for the Veteran's left ear: 30 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 40 decibels at 3000 Hertz, and 45 decibels at 4000 Hertz, for an average puretone threshold of 31 decibels. [These results did not present an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86].  On the word recognition test (type unspecified), his speech discrimination score for the left ear was 96 percent.  Applying these results to Table VI in 38 C.F.R. § 4.85 [and presuming that the speech discrimination testing was compliant with VA requirements under 38 C.F.R. § 4.85] yields a finding of Level I hearing loss in the left ear.  Again, pursuant to 38 C.F.R. § 4.85 (f), the Veteran's non-service-connected right ear is assigned a Roman numeral designation for hearing impairment of I.  With a numeric designation of I for the right ear and a numeric designation of I for the left ear, the point of intersection on Table VII requires assignment of a noncompensable percent rating under Diagnostic Code 6100. See 38 C.F.R. § 4.85(h) (2017).

At a VA audiology examination in November 2017, audiometric testing revealed the following puretone thresholds for the Veteran's left ear: 60 decibels at 1000 Hertz, 40 decibels at 2000 Hertz, 55 decibels at 3000 Hertz, and 60 decibels at 4000 Hertz, for an average puretone threshold of 54 decibels. [These results did not present an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86].  On the Maryland CNC test, his speech discrimination score for the left ear was 72 percent.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the left ear.  Pursuant to 38 C.F.R. § 4.85 (f), the Veteran's non-service-connected right ear is assigned a Roman numeral designation for hearing impairment of I.  With a numeric designation of I for the right ear and a numeric designation of V for the left ear, the point of intersection on Table VII requires assignment of a noncompensable percent rating under Diagnostic Code 6100. See 38 C.F.R. § 4.85(h) (2017).

In summary, based on the objective audiometry findings of the November 2009, August 2010, and November 2017 examinations, the criteria for a compensable disability rating for the Veteran's left ear hearing loss, either pursuant to the rating criteria under 4.85 or 4.86, are not met.  It follows that the criteria for compensation payable under 38 C.F.R. § 3.383 (a)(3), are likewise not met as the Veteran's left ear hearing loss has never risen to the level of severity contemplated for assignment of a Level X or XI designation (i.e., a 10 percent rating).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim for a higher initial rating for left ear hearing loss must be denied. See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Left Ear Hearing Loss - Extraschedular Analysis 

As noted above, under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per seconds.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, DC 6100.

The VA Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a Veteran may be awarded a rating higher than that encompassed by the schedular criteria. 38 C.F.R. § 3.321 (b)(1). 

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. Id.  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In October 2015, the Board remanded the issue of entitlement to an initial compensable evaluation for left ear hearing loss; therein, it directed the RO to consider whether the requirements for referral of the claim to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321 (b)(1) had been invoked.  

Thereafter, the RO submitted a request to the Director for an extraschedular opinion.  The Director issued an opinion denying an extraschedular rating in February 2018.  The Director found that the rating schedule remained intact with ample opportunity for schedular increases in evaluation based on medical evidence; that there was no evidence of frequent hospitalization or evidence of a condition that was so unusual as to render the current rating schedule impractical; that the Veteran stated that he had retired and stopped using his right ear hearing aid; and that the rating schedule offered a variety of options for additional disability pursuant to 38 C.F.R. §§ 4.85 and 4.86, with 38 C.F.R. § 4.20 reserved for analogy remaining intact.  

The Board has jurisdiction to review the Director's decision. Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  There is little legal, regulatory, or judicial guidance as to the standard for determining entitlement to an extraschedular rating once it has been reviewed by the Director.  In Kuppamala, the Court held that there is a justifiably manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities. Id.  The question in this case is whether the schedular rating is commensurate with the average earning capacity impairment due exclusively to the service connected hearing loss disability.

Private audiological findings in May 2009 revealed that the Veteran wore a hearing aid for his (non-service connected) right ear but discontinued use of it once he retired.  The examiner noted that it was unusual that he had a noticeable low frequency hearing loss in the left ear improving to within the normal range at 2000 Hz dropping again at 4000 Hz and then improving at 8000 Hz.  In addition, the speech discrimination scores on the right side went from essentially normal to less than 20 percent with normal tympanograms.

A September 2009 statement from the Veteran's wife reflects that the Veteran's deterioration in hearing made it very difficult to communicate. 

In a September 2009 statement, the Veteran reported that he had been issued a hearing aid for his right ear but discontinued use.  He noted that his right ear hearing had significantly decreased due to the acoustic neuroma and that he was reliant on his left ear for hearing.  

During the November 2009 VA examination, he again reported a marked decrease in hearing in his right ear; he denied ear pain, chronic aural fullness, drainage, or vertigo. 

An August 2010 private audiological examination noted that the Veteran had experienced slight imbalance after resection of his non-service connected right ear neuroma in November 2009.  Profound hearing loss in the right ear was also noted.  Hearing loss in the left ear was noted as moderate with excellent word recognition. 

In his Notice of Disagreement, the Veteran reported that he was totally dependent on his left ear for hearing.  He reported great difficulty understanding conversations, TV, telephone, etc.  He stated that private audiological tests showed that the two ranges of poor hearing in his left ear were those of vowels and consonants, which made it difficult to make out the actual words being spoken to him.  He stated, "Not being able to communicate well puts me at a great disadvantage in life and I feel my disability is greater than 0%."

In an April 2011, the Veteran's private clinical audiologist stated, "Given the fact that the right [ear] is nonfunctional and the left creates a volume perception problem in the lower frequencies due to the decrease in hearing acuity, and additionally a decrease in hearing thresholds in the higher frequencies which provide information for consonants, providing clarity for speech."  The clinical audiologist noted that hearing devices helped to provide missing speech information and that binaural amplification provided better hearing in noise, enhanced sound quality, increased ability to detect the source of sound, and balanced sounds.  The clinical audiologist suggested that the Veteran consider a Bi-CROS (Binaural routing of signals) system to provide some of the above listed benefits to enhance the Veteran's ability to communicate in his everyday communication settings.  The audiologist stated, "Please consider revising your findings regarding this type and degree of hearing loss as it creates multiple communication difficulties...in his daily communication settings."  

In his VA Form 9, the Veteran reported that, due to the total loss of hearing in his (non-service connected) right ear, "I must totally rely on my right ear."  He stated that his left ear hearing was not only diminished, but also resulted in an inability to understand a conversation, especially with additional background noise ("I can hear sounds but cannot understand the words").  He reported that he used to work in retail sales, but retired, in part, due to his hearing problems. 

In terms of functional impairment from left ear hearing loss, the Veteran reported at November 2017 VA examination that he could only hear from his left ear so he had difficulties knowing the source of the sounds.  The Veteran had profound hearing loss in the non-service connected right ear; the examiner noted that the "dead" right ear, along with severe hearing loss of the left ear would prevent him from localizing sounds in one's environment, understanding speech in background noise, and severely affect communication abilities even when aided in the left ear. 

Records from the Social Security Administration (SSA) reflect that the Veteran was considered disabled as of October 2006 due to osteoarthritis and allied disorders.  At that time, the Veteran reported that his bilateral plantar fasciitis limited his ability to work as his previous job in sales required him to work/stand on hard surfaces. 

After a thorough review of the record, the Board finds that an initial compensable evaluation for left ear hearing loss on an extraschedular basis is not warranted. 

In this case, the medical and lay evidence outlined above clearly reflects that the Veteran has communication difficulties and problems hearing and understanding certain parts of speech, conversations, and TV due to his service-connected left ear hearing loss.  However, such difficulties, along with his reported problems of communicating in a work setting, are manifestations of his inability to hear and understand speech, which are contemplated by the schedular rating criteria for hearing loss. 

Indeed, in Doucette v. Shulkin, the Court recently held that the schedular criteria for rating hearing loss contemplate the functional effects of difficulty hearing and understanding speech. Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The Court noted that when evaluating hearing loss, VA measures a Veteran's ability to hear certain frequencies at specific volumes and to understand speech, using rating tables to correlate the results of audiometric testing with varying degrees of disability. Id.  In light of the plain language of 38 C.F.R. §§ 4.85 and 4.86, as well as the regulatory history of those sections, the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure. Id.  Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria. Id. 

In view of the above, the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment; therefore, the schedular criteria are not inadequate to describe the severity and symptoms of the Veteran's disability in regard to his difficulty hearing customers and/or fellow employees speak. See Doucette, supra.  

In short, the Board finds that the schedular criteria adequately describe the severity of the Veteran's symptoms of difficulty hearing and understanding speech (to include in an everyday work environment); the Veteran does not have other functional effects related to difficulty hearing in his left ear.  The threshold issue under Thun is thus not met and the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

For the reasons and bases delineated above, an initial compensable evaluation is not warranted for the Veteran's left ear hearing loss on an extraschedular basis. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 and Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

TDIU - Extraschedular Analysis 

The Veteran contends that he is unemployable, at least in part, due to his service-connected left ear hearing loss. See VA Form 9.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

To qualify for a total rating for compensation purposes, the evidence must show that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. 38 C.F.R. § 4.16 (a). 

If the percentage requirements of 38 C.F.R. § 4.16 (a) are not met, a grant of TDIU may still be granted on an extra-schedular basis in cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16 (b).  However, the Board cannot grant an award of a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16 (b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation Service (Director) for extra-schedular consideration. See Wages v. McDonald, 27 Vet. App. 233 (2015). 

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history. Pederson v. McDonald, 27 Vet. App. 276 (2015). 

The Veteran's only service-connected disability is left ear hearing loss, rated as 0 percent disabling.  As a result, he does not meet the schedular requirements for 38 C.F.R. § 4.16 (a).  In February 2018, the Director considered, and denied, entitlement to TDIU on an extraschedular basis.  Thus, the Board may now review the claim on an extraschedular basis.

As noted, the Veteran reported that retired from the retail furniture business, in part, due to his service-connected left ear hearing loss. See VA Form 9.  In his VA Form 9, he stated, "I have worked all my life in retail sales.  I retired from the furniture business partly due to this problem.  Retail sales require the ability for great communication and understanding.  Due to this type of hearing loss, I no longer have that ability, thus I am not able to work to supplement my social security."  

Records from SSA reflect that the Veteran has a 12th grade education and that he was last employed on a full-time basis in October 2006.  He reported that he worked on a full-time basis in furniture sales from 1970 to 2006.  He indicated he was unable to work as a result of plantar fascitis.  The physical examination conducted in conjunction with his application for SSA disability benefits noted that his ability to stand/walk was limited to severe plantar fascitis, but noted no restrictions with sitting.  SSA ultimately found the Veteran to be totally disabled as a result of non-service-connected osteoarthritis. 

At the November 2017 VA audiological examination, the Veteran reported that he could only hear from his left ear so he had difficulties knowing the source of the sounds.  The Veteran had profound hearing loss in the non-service connected right ear; the examiner noted that the "dead" right ear, along with severe hearing loss of the left ear would prevent him from localizing sounds in one's environment, understanding speech in background noise, and severely affect communication abilities even when aided in the left ear. 

As noted, in February 2018, the RO referred the case to the VA Director of Compensation Service for consideration of extraschedular entitlement to a TDIU rating.  The VA Director of Compensation Service responded stating that a review of the medical record showed the Veteran reporting a history of hearing loss with a right ear neuroma removal causing a total loss of hearing in that ear.  The results of past private VA audiology evaluations were reported.  Specifically, audiological findings in November 2009 revealed an average decibel loss of 28 decibels in the left ear with 100 percent speech recognition.  Audiology findings in November 2017 revealed average decibel loss to be 54 decibels with 72 percent speech discrimination.  The examiner indicated a functional impact of hearing loss as that of the Veterans report that he can only hear from his left ear so he has difficulties knowing the source of the sound.  

The Director continued noting that private audiological findings in May 2009 revealed the Veteran to be using a hearing aid for his right ear that he discontinued once he retired.  The examiner noted that it was unusual that he had a noticeable low frequency hearing loss in the left ear improving to within the normal range at 2000 Hz dropping again at 4000 Hz and then improving at 8000 Hz.  In addition, the speech discrimination scores on the right side went from essentially normal to less than 20 percent with normal tympanograms.  In August 2010 audiology findings revealed decibel loss measured at 70dB with 96 percent speech recognition. 

Based on the totality of evidence of record, the Director found that extraschedular entitlement to TDIU was not shown due to left ear hearing loss.  The Director noted that the medical evidence showed that physical and sedentary occupational activities were not affected by left ear hearing loss.  Rather, the record showed that the Veteran retired and stopped using the hearing aid for the right ear.  The Director also observed that there were several non-service-connected disabilities, which had not been differentiated from service-connected conditions, citing to Cathell v. Brown. 8 Vet. App. 539 (1996).  In simpler terms, this means that functional impairment and disability from the Veteran's nonservice-connected disorders, as stated above, may not be considered in determining whether a TIDU rating is warranted on an extraschedular basis.  The Director concluded stating that because there were no service-connected disabilities identified, individually or collectively, as the sole reason for the Veteran's unemployability TDIU was not warranted on an extra-schedular basis. 

After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected left ear hearing loss disability does not preclude his performance of substantially gainful employment.  

Here, the evidence reflects that the Veteran worked nearly 30 years in furniture sales before retiring in 2006.  In the Veteran's own words, he retired "partly" due to his left ear hearing loss. See VA Form 9.  Records from SSA show that he stopped working in 2006 due to bilateral foot problems (plantar fascitis).  During his VA examination and in other statements throughout the record, he reported that his left ear hearing loss interfered with his ability to communicate/conversate and hear certain parts of speech; the November 2017 VA examiner noted that the Veteran's communication ability was severely affected by both his non-service connected right ear and service-connected left ear but did not otherwise intimate that the Veteran was unable to engage in certain types of employment or that he unemployable as a result of his left ear hearing loss.  While the November 2017 VA examiner noted that his communication would be greatly affected (presumably in the context of employment) even with an aided left ear, the Veteran's private audiologist suggested that a BiCROS (bilateral microphones with contralateral routing of signal) amplification system could be used to enhance the Veteran's ability to communicate in his everyday communication settings.  There is no other evidence of record, to include medical opinions, to suggest that the Veteran's left ear hearing loss alone precludes gainful employment. 

The Board does not dispute the Veteran experiences some occupational impairment due to his service-connected left ear hearing loss disability.  However, the record reflects that such impairment has been adequately compensated by the current schedular rating, as described extensively above.  Loss of industrial capacity is the principal factor in assigning disability ratings. See 38 C.F.R. §§ 3.321 (a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

Taken as a whole, the evidence shows that the Veteran retains substantial functional abilities and that despite the overall impairment due to his service-connected disorder he is capable of substantially gainful employment.  Thus, it is not shown that the service-connected left ear hearing loss preclude a substantially gainfully occupation and, accordingly, the determination of the Director, Compensation Service, not to grant extraschedular consideration for a TDIU rating under 38 C.F.R. § 4.16 (b) was proper. 

ORDER

An initial compensable evaluation for left ear hearing loss is denied.

An initial compensable evaluation for left ear hearing loss on an extraschedular basis is denied. 

Entitlement to a TDIU on an extraschedular basis is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


